Citation Nr: 1803959	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent for right ear hearing loss.  

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for stomach disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's right ear hearing loss disability was productive of no worse than level VII hearing impairment


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for an initial rating in excess of 0 percent for right ear hearing loss disability have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

1. Entitlement to an initial rating in excess of 0 percent for right ear hearing loss.  

      A.	The Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board finds that VA's duty to assist has been satisfied with regard to the issue on appeal.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §  5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The evidence of record includes service records, VA treatment records, lay statements submitted by the Veteran, and a July 2012 VA examination.  

Moreover, for the July 2012 VA examination, the Veteran's claims file was reviewed and the examiner considered the Veteran's complaints and provided findings of a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The July 2012 examiner also opined that the Veteran's hearing loss impacts the Veteran's ordinary conditions of daily life, as the Veteran reported having difficulty with hearing the television and radio, his wife's voice, and the voices of other people at a distance.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (examiners must report the effect of a Veteran's hearing loss on his occupational functioning and daily activities).  Given that there is no evidence the examiner was not competent or credible, the Board finds the opinion is entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

While the Board notes that the Veteran, by way of his representative, in the March 2016 VA 646 Statement of Accredited Representative, asserts that a new examination is warranted because the clinical findings of the July 2012 examination report are "over two years old," and in addition, little contemporaneous or recent VA treatment records are of record, the Board declines to provide a new examination at this time.

First, the Board finds no evidence indicating that there has been a material change in the severity of the Veteran's condition since he was last examined in July 2012 that would warrant a new examination.  The Veteran has not reported receiving any treatment for his hearing loss after the July 2012 VA examination.  Moreover, neither the Veteran nor his representative contends that the Veteran's right ear hearing loss has worsened since the July 2012 examination.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is not required to direct a new examination simply because of the passage of time).  

As to the Veteran's representative's assertion that there are little to no VA treatment records on file, the Board disagrees, as it finds that Virtual VA, treatment records from VAMC, Mountain Home dated June 2007 to January 2014 have been associated with the claims file, and the Veteran has not reported receiving any treatment for his hearing loss thereafter.  

Based on the foregoing, the Board finds that the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A (a)(2) (West 2012).


      B.	Initial Increased Rating Claim

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 3.102, 4.3.

Here, the Veteran is appealing the original assignment of a disability evaluation following the award of service connection for his right ear hearing loss.  Thus, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85 (b). 

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f).

However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383.

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85 (a).


      C.	Legal Analysis and Conclusion

For the entire initial rating period, the Veteran's service-connected right ear hearing loss symptomatology did not more nearly approximate that required for an a higher initial rating in excess of 0 percent under Diagnostic Code 6100.

The Veteran reported in a May 2012 Statement that he has difficulty hearing someone speak from a short distance away.  

A July 2012 VA audiology examination report shows an average of 59 decibel loss in the right ear, with a speech recognition score of 82.  See July 2012 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 20, with a 30 dB loss at 2000, a 80 loss at 3000, and a 105 dB loss at 4000).  From applying these values to Table VI, the result is a Level IV Roman numeral designation for the right ear.  However, based on these results, the Veteran displays an exceptional pattern of hearing loss in the right ear as well.  See 38 C.F.R. § 4.86.  As such, the Veteran's Roman numeral designation for the right ear for this period can be alternatively derived from Table VIa.  Id.  Applying the July 2012 audiological diagnostic test results for the right ear to Table VIa, the result is a Level VII Roman numeral designation for the right ear.  As the Level VII Roman numeral designation from Table VIa is higher than the Level IV designation derived from Table VI, the Level VII designation from Table IVa will be used to determine the disability rating for the right ear.  Id.  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85 (f), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

No further adequate objective audiometric testing results are of record.  

A December 2012 VA record shows that the Veteran was fitted for bilateral hearing aids.  

A March 2013 VA record shows that the Veteran was satisfied with the hearing aids.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 0 percent for his right ear hearing loss under 38 C.F.R. § 4.85 Diagnostic Code 6100 or 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b).  

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology study.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial 0 percent disability rating assigned for the Veteran's service-connected right ear hearing loss.  Therefore, the Veteran's claim for an initial evaluation in excess of 0 percent for right ear hearing loss is denied.  See Lendenmann, 3 Vet. App. at 349.


      D.	Extra-schedular and Other Considerations

Moreover, consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See also January 2017 Appellate Brief (requesting extraschedular rating consideration).

A determination of whether a claimant is entitled to an extra-schedular rating, is a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the three "steps" identified in Thun are necessary "elements" of an extra-schedular rating analysis).  The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115.

In assessing the first step, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  If the first step is satisfied, where it is determined that the available schedular ratings are inadequate, the second step of the inquiry requires a determination of whether "the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If either element is not met, then referral for extra-schedular consideration is not appropriate."  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  However, if the first two steps have been satisfied, then the Veteran's claim is referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extra-schedular rating is warranted.  Id.  

The Board finds that the first Thun element is not satisfied here.  Throughout the appeal period the Veteran has reported decreased hearing in his right ear.  Specifically, in the January 2017 Appellate Brief, the Veteran, by way of his representative, asserts that since being discharged from the military, he has difficulty understanding speech in difficult listening situations, such as in the presence of background noise, in groups at a distance, and when he cannot see speakers' faces.  See January 2017 Appellate Brief.  

However, in Doucette v. Shulkin, the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday environment and thus contemplate situations where hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, as the Veteran contends is the case here.  28 Vet. App. 366, 369-7 (2017).  In other words, the Veteran's right ear hearing loss signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 6100 (for hearing loss) and 6260 (for tinnitus, for which the Veteran is currently service-connected).  Thus, there is nothing exceptional or unusual about the Veteran's right ear hearing loss.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  


ORDER

Entitlement to an initial disability rating in excess of 0 percent for right ear hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for further development of the claim of entitlement to service connection for stomach disability and the claim of entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for stomach disability.

Turning first to the claim for entitlement to service connection for stomach disability, in a January 2012 statement, the Veteran reported that he had been hospitalized in Germany sometime between September and October during his active duty service for treatment for his in-service stomach problem.  However, it does not appear that the RO has developed this lead.  Therefore, the claim must be remanded to obtain any stomach problem-related treatment records from Germany, dating to the time between September and October during the Veteran's active duty service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Next, in the January 2017 Appellate Brief, the Veteran's representative contended that the July 2012 VA examination is inadequate, and for the following reasons, the Board agrees.  See Barr, 21 Vet. App. at 311.  

The Veteran contends that his stomach pains began in service when he was dropped face down onto the floor by a fellow serviceman.  See e.g., September 2012 Veteran's statement.  Further, his 1964 service treatment records document in-service stomach pains.  

In July 2012, the Veteran was afforded a VA examination and etiology opinion for the inguinal hernia in July 2012.  In the report, the examiner opined:

I see no relationship between [the Veteran's] current LIH, which by his own admission began to be noticed in 2006, with his overnight observation after a fall in 1964, whith [sic] no documentation of any significant pathology.
Therefore, in my opinion, the [V]eteran's stomach problems are less likely as not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness that occurred during 10/15/1962-10/03/1964.
Rationale:  current medical knowledge, experience, and as above.  

July 2012 VA Hernia Disability Benefits Questionnaire.

Any opinion expressed by a VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, however, while the examiner stated that he relied upon current medical knowledge and experience to render his negative nexus opinion, he failed to provide citations to any such medical literature or scientific evidence that he may have relied upon, much less any other information as to what medical knowledge he relied upon to make the opinion.  See id.  This opinion is therefore inadequate and upon remand, a new opinion must be obtained.


3. Entitlement to service connection for left ear hearing loss.

Turning to the claim for entitlement to service connection for left ear hearing loss, the Veteran was afforded a VA Hearing Loss and Tinnitus Disability Benefits Questionnaire Examination in July 2012.  Upon review of the July 2012 left ear hearing loss etiology opinion, however, the Board finds the etiology opinion for this claim inadequate as well.  See Barr, 21 Vet. App. at 311.  

Here, the July 2012 VA examiner concluded that the Veteran's left ear hearing loss is less likely than not a result of military noise exposure, and  provided the following rationale:  "Entrance exam and exit exam showed normal hearing.  No significant threshold shifts were noted when comparing the entrance to exit exams."  See July 2012 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire Examination.  

The Board acknowledges that for purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Here, neither the Veteran's entrance examination nor separation examination results show that the Veteran had a left ear hearing impairment that rose to the level of a disability recognized by VA law at these times.

However, in Hensley v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) held that if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability even where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, here, the July 2012 VA examiner was incorrect to render a negative etiology opinion solely due to the fact that the Veteran did not have hearing loss (rising to the level recognized as a disability under VA law) when he separated from service.  See Hensley, 5 Vet. App. at 157.  Under Hensley, the examiner must still assess whether the Veteran's left ear hearing loss is etiologically related to the claimed in-service military noise, despite the Veteran's hearing being within normal limits under VA law at separation from service.  See id.  

It is also unclear from the report whether the examiner considered the Veteran's lay statements regarding his military noise exposure with respect to his left ear hearing loss claim, although for his right ear he specified that the Veteran reported significant military noise exposure including constant loud generator noise, rifles, and loud humming from the missile command center with no reported use of hearing protection devices.  See July 2012 VA examination report.  The Veteran is competent to establish the presence of observable symptomatology and when they began to occur, and there is no evidence these statements are not credible.  See Layno v. Brown, 6 Vet. App. 465, 469.  Therefore, upon remand, the new examiner is instructed to specifically consider the Veteran's lay statements regarding the Veteran's reported military noise exposure with respect to the left ear hearing loss claim.  

As such, a new etiology opinion for the left ear hearing loss that addresses the foregoing concerns must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any treatment records from Germany, dating between September and October during the Veteran's active duty service, that relate to treatment for his stomach problems.

2.  After completing the above action, schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested stomach problem.  The Veteran's claims file must be provided to the examiner for review.  All appropriate testing should be performed.

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following questions:

a) Is it at least as likely as not (50% or higher degree of probability) that the Veteran's stomach problems had its onset in service?

b) Is it at least as likely as not (50% or higher degree of probability) that the Veteran's stomach problems is otherwise related to his active service, to include (i) the reported in-service event of being dropped face down onto the floor by a fellow serviceman (see e.g., September 2012 Veteran's statement), and (ii) in-service stomach pains as documented in the Veteran's 1964 service treatment records.  

A rationale should be provided, to include specific discussion of the medical principles involved and the relevant facts. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

3. Schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested left ear hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

The examiner should identify any current hearing loss in the left ear.  Any indicated tests and studies should be performed. 

The examiner is also instructed to obtain a full account from the Veteran as to the date of onset of the hearing loss in the left ear.

The examiner is then specifically instructed to provide the following information:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss began in service, yes or no?  

(b) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss is related to his time in the service, specifically to include military noise exposure in service, yes or no?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In providing responses to subsections (a)-(b), the examiner is specifically instructed to review the Veteran's lay statements.

After answering yes or no to, a complete rationale must be provided for the opinion expressed.  A discussion of the facts and medical principles involved (to include acoustic trauma and military noise exposure) including the Veteran's service treatment records and lay assertions (including the Veteran's contention that he was exposed to military noise exposure that resulted in acoustic trauma while in service), should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones, 23 Vet. App. at 389.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez, 22 Vet. App. at 301.

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

4. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


